Citation Nr: 1827588	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar strain.

2.  Entitlement to a separate disability rating for left lower extremity sciatica associated with service-connected lumbar spine strain.

3.  Entitlement to a separate disability rating for right lower extremity sciatica associated with service-connected lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran had active service from November 2005 to November 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for lumbar strain and assigned an initial evaluation of 20 percent, effective November 7, 2010.  

This matter was previously remanded in March 2016 and July 2017 for additional development.  The Board finds that the RO substantially complied with the Board's March 2016 and July 2017 remand directives by accomplishing the October 2017 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board further finds that the October 2017 VA examination is Correia-compliant.  See Correia v. McDonald, 28 Vet. App. 158 (2016).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected lumbar strain was primarily manifested by pain and flexion limited to a range of 60 to 90 degrees.

2.  The Veteran has a neurological abnormality manifested as sciatica and which results in moderate incomplete paralysis of the left lower extremity.

3.  The Veteran has a neurological abnormality manifested as sciatica and which results in moderate incomplete paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017). 
2.  The criteria for a separate 20 percent rating for left lower extremity sciatica associated with service-connected lumbar spine strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017). 

3.  The criteria for a separate 20 percent rating for right lower extremity sciatica associated with service-connected lumbar strain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar strain.  He contends that his forward flexion is limited to 30 degrees or less, that it only getting worse, and that the only remedy is to assign a disability rating in excess of 20 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  
Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Veteran's service-connected lumbar strain is currently rated 20 percent disabling.  This initial rating was assigned pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017) for lumbosacral strain.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5237, used to evaluate limitation of motion for thoracolumbar spine disabilities, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent evaluation is warranted if forward flexion of the lumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire lumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire lumbar spine.  Id.  A maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.    

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Formula, Note (2) (2017); see also 38 C.F.R. § 4.71a, Plate V (2017).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Formula, Note (4) (2017).

If applicable, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  Additionally, if there is evidence of Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a thoracolumbar spine disorder under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  

In this case, the evidence of record includes VA and private treatment records showing ongoing treatment for low back pain.  A September 2010 radiology report reveals that the Veteran had an exaggeration of the lordotic curve of his lumbar spine.  S1 was transitional.  The disc spaces were within normal limits.  The posterior arches were intact, and the facet joints were unremarkable.  An impression of hyperlordosis with transitional S1 was provided.  X-rays dated in September 2011 reveal mild levoconvex curvature of the lumbar spine and transitional vertebra at the lumbosacral junction.  A June 2014 statement from Camden Healthcare Associates, received by the RO in July 2014, provides a summary of the Veteran's lumbar spine disability and includes the Veteran's subjective report of the associated symptoms.  The statement also references an MRI that showed multilevel degenerative disc disease of the lumbar spine.  

After a careful review of this evidence, the Board finds that these records fail to demonstrate that the Veteran's lumbar spine symptomatology was severe enough to warrant an initial disability rating in excess of 20 percent at any time during the appeal period.

Additionally, the Veteran was afforded VA spine examinations in September 2010, September 2013, May 2016, and October 2017, to assess the severity of his service-connected lumbar strain.  These examinations reveal that the Veteran does not meet the criteria for an initial rating in excess of the previously assigned 20 percent disability rating.

The September 2010 VA examination report shows that he reported symptoms of stiffness, spasms, fatigue, pain, and decreased motion without paresthesia, numbness, or weakness of the spine, leg, or foot.  The pain was found to be constant and localized.  Examination revealed posture and gait within normal limits.  There was evidence of tenderness to palpation from L1 to L5 without evidence of radiating pain on movement, muscle spasm, guarding, weakness, abnormal musculature, ankylosis, or atrophy of the limbs.  Straight leg raising test was negative on the right and left.  Range of motion of the thoracolumbar spine included flexion limited to 70 degrees with pain at 60 degrees; extension limited to 25 degrees with pain at 25 degrees; right lateral flexion limited to 25 degrees with pain at 25 degrees; left lateral flexion limited to 25 degrees with pain at 25 degrees; right rotation limited to 30 degrees with pain at 30 degrees; and left rotation limited to 30 degrees with pain at 30 degrees.  There was an additional limitation of motion of 10 degrees affecting flexion after repetitive use due to pain, fatigue, weakness, and lack of endurance.  Inspection of the spine showed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent root involvement.  X-rays showed hyperlordosis; transitional S1; and no other significant findings.  The examiner provided a diagnosis of lumbar strain.

The September 2013 VA examination report shows that the Veteran was diagnosed as having lumbosacral strain and scoliosis.  The Veteran reported that he had experienced increased pain due to his condition.  Range of motion testing revealed that flexion was limited to 60 degrees with pain at 0; extension was limited to 15 degrees with pain at 0 and 20 degrees; right lateral flexion was not marked on range, but there was evidence of pain at 0 degrees; left lateral flexion was limited to 15 degrees with pane at 0 degrees; right lateral rotation was limited to 15 degrees with pain at 0 degrees; and left lateral rotation was limited to 15 degrees with pain at 0 degrees.  After repetitive use, flexion was limited to 50 degrees, and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were limited to 10 degrees.  The VA examiner reported that the Veteran did not have additional limitation of motion following repetitive use testing.  While the examiner noted that range of motion testing did show some loss of motion after repetitive use, the examiner found that there was no functional loss, functional impairment and/or additional limitation of range of motion after repetitive use.  The examiner indicated that there was no evidence of guarding or muscle spasm, localized tenderness or pain to palpation for joints and/ or soft tissue, or muscle atrophy of the spine.  The Veteran's strength, deep tendon reflexes, and sensation to light touch were normal.  Straight leg raise results were negative, and the examiner found no evidence of radicular pain.  The examiner noted that there was no intervertebral disc syndrome or incapacitating episodes.  The examiner noted that imaging studies documented arthritis.  The examiner opined that the Veteran's diagnosed lumbar spine strain did not impact his ability to work.

The May 2016 VA examination report shows that the Veteran was diagnosed as having transitional vertebra at the lumbosacral junction without significant spinal canal or neural foraminal narrowing.  Range of motion testing was normal in all categories tested.  Specifically, forward flexion was limited to 90 degrees; extension was limited to 30 degrees; right lateral flexion was limited to 30 degrees; left lateral flexion was limited to 30 degrees; right lateral rotation was limited to 30 degrees; and left lateral rotation was limited to 30 degrees.  No pain was noted on examination and there was no evidence of pain with weight bearing.  There was no evidence of localized tenderness or pain on palpation.  During repetitive use testing, the Veteran did not demonstrate any additional loss of function or loss of range of motion due to pain, weakness, fatigability, or incoordination.  The examiner found that the Veteran's subjective complaints were "out of proportion" to the objective examination findings.  The examiner noted that the Veteran did not report experiencing any flare-ups and described the pain as "daily pain."  Thus, the examiner declined to speculate on whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups.  The examiner found no evidence of guarding or muscle spasm and no additional contributing factors of disability.  Muscle strength testing was normal.  There was no evidence of muscle atrophy.  Reflex, sensory, and straight leg raising test results were normal.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found no ankylosis, no neurologic abnormalities, and no IVDS.  The examiner noted that the Veteran has a congenital/developmental condition diagnosed as transitional vertebra at the lumbosacral junction without significant spinal canal or neural foraminal narrowing.  Th examiner noted that this makes him more prone to ligamentous sprains and strain but also indicated that this condition has remained stable since his discharge from military service (confirmed by imaging studies in September 2011 and March 2016).  The examiner found that the Veteran's lumbar strain is a transient condition and should not preclude the Veteran from performing light duty or sedentary employment. 

The October 2017 VA examination report shows that the Veteran was diagnosed as having lumbar spine strain.  The Veteran described the location of his pain in his lower back and indicated that his had worsened gradually over time.  He described the pain as a constant aching sensation and indicated that his pain level was between a 4 and 9 out of 10.  The Veteran described his functional limitations as "sitting for more than 30 minutes, bending, and lifting more than 30 pounds."  He noted that pain medication and chiropractic treatment had helped to some degree.  The Veteran reported only experiencing one flare-up in his back pain where he "woke up one morning in 2016 and . . . was in severe pain in the lower back."  The Veteran indicated that the emergency room doctor recommended bed rest for three days.  The Veteran took an anti-inflammatory medication and the pain improved after two days.  Based on the Veteran's own subjective report, the examiner noted that the Veteran's lumbar strain resulted in functional loss or impairment in sitting for more than 30 minutes, bending, and lifting more than 30 pounds.

During the examination, range of motion testing was normal in all categories tested.  Specifically, forward flexion was limited to 90 degrees with objective evidence of pain at 70 degrees; extension was limited to 30 degrees with objective evidence of pain at 20 degrees; right lateral flexion was limited to 30 degrees with objective evidence of pain at 20 degrees; left lateral flexion was limited to 30 degrees with objective evidence of pain between 0 and 20 degrees; right lateral rotation was limited to 30 degrees with objective evidence of pain between 0 and 20 degrees; and left lateral rotation was limited to 30 degrees with objective evidence of pain between 0 and 20 degrees.  Pain was noted during all ranges of motion tested but the examiner indicated that this did not cause or result in functional loss.  The examiner indicated that there was evidence of pain with active movement, with passive movement, and with weightbearing and no objective evidence of pain with non-weight bearing.  Regardless, the examiner found that this pain did not result in any change of motion measurements for active movements, passive movements, with weight-bearing, and without weight-bearing.  The examiner found no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  Repetitive use testing revealed no additional loss of function or range of motion.  As the Veteran was not being evaluated after repetitive use over time or during a flare-up, the examiner indicated that it was impossible to state, without speculating, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability or range of motion during flare-ups or with repetitive use.  The examiner found no evidence of guarding, muscle spasm, or muscle atrophy.  Muscle strength was normal.  Reflex, sensory, and straight leg raising test results were normal.  The examiner found no evidence of radiculopathy, ankylosis, neurologic abnormalities, or IVDS.  The examiner found that the Veteran's lumbar strain impacted his ability to work but only to the extent that he described his impairment in sitting for more than 30 minutes, bending, and lifting more than 30 pounds.

Based on a longitudinal review of the record, the Board finds that the initial 20 percent disability evaluation for the Veteran's service-connected lumbar spine strain fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including September 2010, September 2013, May 2016, and October 2017 VA examinations, consistently indicates flexion limited to a range of 60 to 90 degrees, with objective evidence of pain on examination.  There is no evidence of thoracolumbar spine forward flexion greater than 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Additionally, there is no evidence of any IVDS resulting in incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent at any time during the appeal period.  Moreover, there is no indication of additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for a higher initial disability rating is denied.

The Board has also considered functional loss and finds it does not lead to a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38   (2011) (finding that a higher rating is not warranted for pain that is unaccompanied by additional functional impairment); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Veteran was able to perform repetitive testing, which revealed some additional range of motion loss but did not indicate significant loss of function or range of motion due to pain, incoordination, weakness or fatigability.  Altogether, the evidence does not show that the Veteran has more functional impairment than that shown during the VA examinations.  See Mitchell, 25 Vet. App. at 38. 

The Board recognizes that the Veteran believes his pain warrants a higher rating, and understands that his low back disability has negatively impacted his quality of life; however, his current disability rating already accounts for pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine . . . ."  Id. 

After reviewing the evidence, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the appeal period.  Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet App. 589 (1991).

The Board has also considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  During his December 2013 VA peripheral nerves examination, the Veteran was diagnosed as having radiculopathy and sciatica of the left and right lower extremities.  In a January 2014 rating decision, the RO assigned separate 0 percent (noncompensable) disability ratings for left and right lower extremity radiculopathy.  This noncompensable evaluation was based mostly on the Veteran's subjective reports of intermittent pain in his lower extremities, as well as normal muscle strength, reflex, sensory, and straight leg testing during his September 2010, September 2013, May 2016, and October 2017 lumbar spine examinations and during his December 2013 peripheral nerves examination.  The RO did not address whether separate ratings were warranted for the Veteran's sciatica.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica or by radiculopathy, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520.  20 percent, 40 percent, and 60 percent evaluations are warranted for moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, respectively.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Id.

On review, the Board finds that, for the rating period on appeal, separate 20 percent ratings are warranted for sciatica associated with the left and right lower extremities. 

During the Veteran's December 2013 VA peripheral nerves examination, he was diagnosed with radiculopathy and sciatica, both found to be related to the same in-service events that caused his service-connected lumbar spine strain.  Regarding the Veteran's diagnosed sciatica, the VA examiner found that it resulted in moderate incomplete paralysis of the sciatic nerve.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's sciatica results in moderate incomplete paralysis but does not rise to the level of moderately-severe incomplete paralysis required for a higher rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Accordingly, separate 20 percent ratings are warranted for left and right lower extremity sciatica symptoms.

Extraschedular Consideration

In March 2018, the Veteran's representative submitted an informal hearing presentation.  Therein, the representative argued that the severity of the Veteran's service-connected lumbar strain warrants "extra-schedular benefit."

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 
 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine strain.  Regarding the Veteran's lumbar spine strain, the evidence shows such symptoms as flexion limited to a range of 60 to 90 degrees, with objective evidence of pain on examination.  The Veteran's previously assigned 20 percent rating under Diagnostic Code 85237 contemplates his symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and radiculopathy disabilities are also specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The criteria specifically provide for ratings based on limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine strain, to include pain and decreased range of motion, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has also been granted separate disability ratings for his neurological disabilities, diagnosed as sciatica associated with his service-connected lumbar spine strain and affecting his left and right lower extremities.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

Further, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities and is receiving combined 40 percent rating; however, he has not alleged that his service-connected disabilities combine to result in additional disability or symptomatology with respect to the disabilities being decided herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An initial disability rating in excess of 20 percent for service-connected lumbar strain is denied.

A separate 20 percent disability rating for sciatica of the left lower extremity is granted.

A separate 20 percent disability rating for sciatica of the right lower extremity is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


